internal_revenue_service number info release date march cc psi 1-genin-107911-03 uilc dear we are responding to your correspondence requesting late s_corporation relief under revproc_98_55 for an effective date of date based on the information provided and your account history we have intervened on your behalf and your account should be updated to reflect s_corporation status as requested no further action is needed on your part unless you fail to receive an acceptance letter within the next days or if the acceptance letter reflects an incorrect effective date if you need further intervention you may call this office at the telephone number provided above in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries
